Title: To Thomas Jefferson from Isaac Coffin, 17 April 1803
From: Coffin, Isaac
To: Jefferson, Thomas


          
            Dear Sir, 
            Nantucket April the: 17th: 1803.
          
          I take the Liberty to Address a few Lines to you to enquire after your welfare I had the Honour to be Introduced to your Excellency last February by my Friend Doctor Logan when I was at the City of Washington with a Petition to Congress from our Town; I have been again Elected a Senator in our State Legislature for this County—My Friend Matthew Barney one of the Society Called Quakers a Respectable Merchant of our Town being bound on to the City of Washington on Business, I take the Liberty to Recommend him to your Cordial esteem, any advice you may think fit to give him Respecting his Business will be Esteemed a favour granted to: Dear Sir, your most Obedient Servant
          
            Isaac Coffin
          
        